Catón, C. J. After the jury had been impanneled, the plaintiff moved the court to strike out the defendant’s notice, given under the general issue or plea of not guilty, to the effect that he would prove on the trial, that the grievances complained of, or cause of action, had been settled and satisfied, which the court sustained. Although this notice was somewhat informal, and not as full as it might have been, yet it showed a substantial defense. And especially after the jury was called, it was too late to amend the notice, or in any other way to amend the pleadings, so as to allow the defendant to introduce the proof of the settlement; the court should not have stricken out the notice. Had it been plain that the defense set up in the notice was inapplicable or unavailable, the court might, no doubt, have stricken it out, or refused to admit evidence under it, upon the trial. But we think if the statements contained in this notice had been proved, then the cause of action was settled and satisfied. Striking out the second plea of not guilty, may have been very well, but the notice could stand under the first plea of not guilty, and should have been retained. The judgment is reversed, and the cause remanded. Judgment reversed.